The plaintiff in error, Henry Keiser, was convicted at the October, 1913, term of the district court of McIntosh county on *Page 724 
a charge of selling intoxicating liquor to a minor, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail of McIntosh county for a period of thirty days.
The petition in error, with case-made attached, was filed in this court on the 18th day of April, 1914. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument upon the date the case was assigned for argument and submission in this court. The Attorney General has interposed a motion to dismiss the appeal on the ground that the same has not been prosecuted as required by law and the rules of this court. The motion is sustained and the appeal is accordingly dismissed.